Grant, J.
(after stating the facts). Counsel for defendant has 41 assignments of error. The most of them are too frivolous to require notice.
1. The first assignment worthy of attention relates to the admission of certain evidence. Upon the cross-examination of Mr. Ocobock, counsel for defendant sought *189strenuously to obtain an admission from him that he had tried to settle the case by obtaining from defendant certain sums of money, and asked about certain conversations the attorney appeared to claim he (Ocobock ) had had with certain parties. On redirect examination the prosecutor asked the witness to relate what conversations if any he had had about a settlement. The witness testified that he met defendant’s wife and she wanted to know how she could settle it, and that one Shively on another occasion came to him and offered him $250 to settle it. There was nothing in the evidence to show that defendant had sent either his wife or Shively to Ocobock to attempt to make a settlement. The circuit judge admitted the testimony upon the theory that the defendant had opened the door to all conversations had with Ocobock about a settlement by his own inquiry upon the cross-examination. Counsel for defendant had elicited from Ocobock a statement that he (Ocobock) had a conversation with the defendant’s wife and mother about a settlement. This opened the door to a statement from the witness detailing the conversation and how it occurred. Counsel says in his brief that it was conclusively proven that defendant did not send Shively to Ocobock. We may credit the jury with some good sense, and it is reasonable to assume that they were not prejudiced by Shively’s statement, when it was conclusively shown that he had no authority to speak for defendant. If it were error to admit the testimony it was error without prejudice.
2. One Hall was asked what defendant’s “general reputation is in the community where he resided for being an honest and law-abiding citizen.” The prosecutor objected to the use of the word “ honest ” and the court sustained the objection. Thereupon the counsel for the defendant changed the question to an inquiry as to his reputation for being a peaceable and law-abiding citizen. To this the witness, who lived in Lawton, replied:
*190“Well, where; right here in Lawton, or where he lived ?
“ Q. Right there, in that vicinity.
“A. In Lawton, as far as I know, it was all right. It was good. I never heard anything against him.”
On cross-examination he testified that he knew nothing at all about his reputation over in the neighborhood where he lived.
In a prosecution for larceny it is competent to inquire into the defendant’s reputation for honesty in the community or neighborhood where he resides. The inquiry in each case should relate to the trait of character involved in the crime charged. 3 Greenleaf on Evidence (16th Ed.), § 25; Edgington v. United States, 164 U. S. 361. But the fact that the witness knew nothing of his reputation in the community where he lived rendered the testimony of the witness valueless, and the ruling of the court was error without prejudice.
3. Some witnesses, who testified that the reputation of Baugher for truth and veracity was bad, were asked if they would believe him under oath, but the court excluded the testimony. It was admissible. Hamilton v. People, 29 Mich. 173; Keator v. People, 32 Mich. 484. Justice Campbell exhaustively treated this question in the 29th Michigan, at page 184, and cites English and American authorities. The question there arose upon cross-examination. In Keator v. People the question arose upon direct examination, and the court held the inquiry competent.
The exclusion of this testimony would, as a rule, be prejudicial error. Where it clearly appears that the testimony offered and excluded or admitted could not have prejudiced the jury, appellate courts ought not to reverse the judgment. The essential facts in this case are undisputed. Defendant and Baugher, under cover of darkness, drove to the slaughter house from the home of Baugher; after getting the hides they drove to defendant’s house, and then drove all night to a distant market *191to dispose of them. The sole defense in this case is that the defendant went at the request of Baugher, under the belief that they were Baugher’s hides, and that he went to Dowagiac with him to assist him in disposing of them. Baugher was a self-confessed criminal and was brought from prison to testify. He testified that he was so intoxicated that he did not remember anything that occurred, and on cross-examination he testified that he, had made no arrangements with the defendant. Under Baugher’s own testimony, and under the facts as to his character and habits and the undisputed testimony that his reputation for truth and veracity in his neighborhood was bad, we do not think that the respondent was prejudiced by the exclusion of this testimony.
4. Counsel preferred 28 requests, and has assigned error upon the refusal to give 15 of them. In so far as they were essential they were covered by the charge of the court. The principles involved are well understood and no benefit would be served by a statement of them. Counsel also assign several errors on the charge of the court. When the charge is read as a whole we find nothing in it which can be construed as prejudicial error.
Conviction affirmed.
Blair, Carpenter, and McAlvay, JJ., concurred. Moore, J., concurred in the result.